Name: 90/115/EEC: Council Decision of 12 February 1990 on the conclusion of an Agreement in the form of an Exchange of Letters suspending the application of Article 12 (1) of the Agreement between the European Economic Community and the Polish People's Republic on trade and commercial and economic cooperation
 Type: Decision
 Subject Matter: cooperation policy;  European construction;  Europe;  international affairs
 Date Published: 1990-03-16

 Avis juridique important|31990D011590/115/EEC: Council Decision of 12 February 1990 on the conclusion of an Agreement in the form of an Exchange of Letters suspending the application of Article 12 (1) of the Agreement between the European Economic Community and the Polish People's Republic on trade and commercial and economic cooperation Official Journal L 069 , 16/03/1990 P. 0069 - 0069*****COUNCIL DECISION of 12 February 1990 on the conclusion of an Agreement in the form of an exchange of letters suspending the application of Article 12 (1) of the Agreement between the European Economic Community and the Polish People's Republic on trade and commercial and economic cooperation (90/115/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the conclusion of the Agreement in the form of an exchange of letters suspending the application of Article 12 (1) of the Agreement between the European Economic Community and the Polish People's Republic on trade and commercial and economic cooperation (1) should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an exchange of letters suspending the application of Article 12 (1) of the Agreement between the European Economic Community and the Polish People's Republic on trade and commercial and economic cooperation is hereby approved on behalf of the Community. The text of the Agreement is annexed to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in the form of an exchange of letters in order to bind the Community. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. Done at Brussels, 12 February 1990. For the Council The President A. REYNOLDS (1) OJ No L 339, 22. 11. 1989, p. 1.